IN THE
                        TENTH COURT OF APPEALS

                              No. 10-22-00377-CR

                        IN RE JOSEPH MCCREY RAY


                              Original Proceeding


                         From the 77th District Court
                          Limestone County, Texas
                           Trial Court No. 15331-A


                        MEMORANDUM OPINION

      Relator Joseph McCrey Ray’s petition for writ of mandamus is denied.




                                             MATT JOHNSON
                                             Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed November 30, 2022
Do not publish
[OT06]